1    James M. Nelson (SBN 116442)
     Willis M. Wagner (SBN 310900)
2    GREENBERG TRAURIG, LLP
     1201 K Street, Suite 1100
3    Sacramento, CA 95814-3938
     Telephone: (916) 442-1111
4    Facsimile: (916) 448-1709
     nelsonj@gtlaw.com
5    wagnerw@gtlaw.com
6    Attorneys for Defendant
     THARALDSON HOSPITALITY MANAGEMENT,
7    LLC
8    Peter Strojnik (SBN 242728)
     STROJNIK FIRM LLC
9    2375 East Camelback Road, Suite 600
     Phoenix, AZ 85016
10   Telephone: (602) 524-6602
11   Attorney for Plaintiff
     THERESA BROOKE
12
13
14                             UNITED STATES DISTRICT COURT
15                            EASTERN DISTRICT OF CALIFORNIA
16
17   THERESA BROOKE, a married woman             CASE NO. 2:18-cv-01905-TLN-CKD
     dealing with her sole and separate claim,
18                                               JOINT STIPULATION TO DISMISS
           Plaintiff,                            WITH PREJUDICE AND ORDER
19
     v.
20
     THARALDSON HOSPITALITY
21   MANAGEMENT, LLC, a Nevada
     limited liability company dba Staybridge
22   Suites Sacramento Airport Natomas,
23         Defendant.
24
25
26
27
28

                                                       CASE NO. 2:18-cv-01905-TLN-CKD
                  JOINT STIPULATION TO DISMISS WITH PREJUDICE AND ORDER
 1                                      STIPULATION:
 2        IT IS HEREBY STIPULATED between Plaintiff THERESA BROOKE and
 3 Defendant THARALDSON HOSPITALITY MANAGEMENT, LLC, through counsel
 4 and pursuant to Fed.R.Civ.P. 41(a), as follows:
 5        1.     Plaintiff hereby dismisses with prejudice the Complaint and each cause of
 6 action against Defendant in the above-titled action, titled Theresa Brooke v. Tharaldson
 7 Hospitality Management, LLC, Case No. 2:18-CV-01905-TLN, in the United States District
 8 Court for the Eastern District of California (the “Action”);
 9        2.     Plaintiff and Defendant shall each bear their own costs and attorneys’ fees in
10 the Action, including, but not limited to, all fees and costs associated with the preparation
11 and execution of this Stipulation.
12 DATED: October 26, 2018                 GREENBERG TRAURIG, LLP
13
                                        By: /s/ James M. Nelson
14                                        James M. Nelson
                                          Willis M. Wagner
15                                        Attorneys for Defendant
                                          THARALDSON HOSPITALITY
16                                        MANAGEMENT LLC
17
     DATED: October 26, 2018               STROJNIK FIRM LLC
18
19                                      By: /s/ Peter Strojnik
20                                        Peter Strojnik
                                          Attorney for Plaintiff
21                                        THERESA BROOKE
22
23
24
25
26
27
28
                                            1         CASE NO. 2:18-cv-01905-TLN-CKD
                 JOINT STIPULATION TO DISMISS WITH PREJUDICE AND ORDER
1                                           ORDER
2         Pursuant to the Stipulation for Dismissal with Prejudice as to Plaintiff THERESA
3 BROOKE’s Complaint against Defendant THARALDSON HOSPITALITY
4 MANAGEMENT, LLC;
5       It is hereby ordered that Plaintiff’s Complaint and all of Plaintiff’s claims and causes

6 of action against Defendant is dismissed with prejudice, each party to bear its own fees
  and costs.
7
         IT IS SO ORDERED.
8
9
10   Dated: October 29, 2018
11                                           THE HONORABLE TROY L. NUNLEY
                                             UNITED STATES DISTRICT COURT JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           2         CASE NO. 2:18-cv-01905-TLN-CKD
                JOINT STIPULATION TO DISMISS WITH PREJUDICE AND ORDER
